Citation Nr: 0923400	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date prior to September 17, 
2002 for grant of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1987 to April 1988 and from November 1990 
to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  In that rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating effective from September 17, 2002.  The 
Veteran appealed the assigned rating and the effective date 
of that award. 

By the way of a May 2008 rating decision, the RO increased 
the disability rating for the service-connected PTSD from 30 
to 70 percent, effective from September 17, 2002.  Since the 
rating remains less than the maximum available schedular 
benefit awardable, the increased rating claim remains in 
controversy and is currently before Board.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The Board observes that the RO provided the Veteran with a 
Statement of the Case addressing the issue of entitlement to 
an earlier effective date for total disability for individual 
unemployability in March 2009.  The Veteran has until 
September 30, 2009 to file such appeal.  At the time of this 
decision, the Board has no record of an appeal as to this 
issue.  Accordingly, the Board does not have jurisdiction of 
this issue.




FINDINGS OF FACT

1.  The Veteran's adjustment disorder has been manifested by 
no more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  On September 17, 2002, VA received the Veteran's claim of 
service connection for PTSD, and it was continuously 
prosecuted thereafter.  In an April 2005 rating decision, the 
RO awarded an effective date of September 17, 2002 for 
service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an earlier effective date of September 
17, 2002, for the grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.105, 3.400, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from the Veteran's disagreement with the 
initial evaluation and assigned effective date following the 
grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the Court of Appeals for Veterans Claims(Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  

Furthermore, the Court has held that a claimant claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional discussion of the duty to 
notify is therefore required. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A.  VA obtained 
the Veteran's service medical records, VA treatment records 
and other treatment records identified by the Veteran.  VA 
provided the Veteran with compensation examinations in 
February 2005 and December 2007.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating Claim

The Veteran contends that he is entitlement to a rating in 
excess of 70 percent for his service-connected PTSD. 

The Veteran submitted an application for service connection 
for PTSD in September 2002.  In an August 2004 statement in 
support of his claim, the Veteran stated that his disability 
was manifested by mood changes, feelings of loneliness, 
sleeping impairment, recurrent memories of the Gulf War.  The 
Veteran also stated that since September 11, 2001 he has 
frequently lost jobs and is absent from work, and that his 
relationship with his wife is declining. 

In a January 2005 VA treatment record from VA Outpatient 
Psychiatry in Boston (VAOP), the examiner recorded that the 
Veteran complained of feeling depressed, becoming easily 
angered and provoked, fatigue, lack of interest in 
activities, inability to concentrate, sleep impairment, and 
hyper vigilance.  The Veteran reported that these symptoms 
began after the start of the Iraq War.  The Veteran also 
reported that he had been unemployed for the past month, and 
that over the past few years, he had lost five jobs.  The 
Veteran stated that he fights frequently with wife, but the 
fights have not been physically violent.  The Veteran 
reported that he has had thoughts about death, but that he 
does not have any suicidal or homicidal ideations.  On mental 
status, the January 2005 examiner recorded that the Veteran 
was neatly dressed and had appropriate behavior.  The 
Veteran's speech was normal, and his thought process was 
logical and direct.  The examiner also recorded that the 
Veteran's affect was depressed, his insight was partial and 
his judgment was poor.  The examiner diagnosed with the 
Veteran with PTSD and Major Depressive Disorder, and the 
examiner gave the Veteran a GAF scale score of 45. 

The Veteran was afforded a VA examination in February 2005, 
and the examiner confirmed the Veteran's diagnosis of PTSD.  
The examiner recorded that the Veteran reported he had 
difficulties with interpersonal relationships, and that the 
Veteran felt that his marriage was at risk of terminating.  
The Veteran also reported that he had been unable to hold a 
job.  The examiner noted the Veteran's history of alcohol and 
cocaine abuse.  On mental status, the examiner recorded that 
the Veteran had a guarded affect and a depressed mood.  There 
was no evidence of disordered thinking, and the Veteran's 
insight and judgment were fair.  The examiner gave the 
Veteran a GAF scale score of 55. 

From October 5, 2005 to October 11, 2005, the Veteran was 
hospitalized for his disability at VA Medical Center in 
Brockton (VAMC).  In the October 5, 2005 Mental Health 
Admission Assessment, the examiner recorded that the 
Veteran's chief complaint was homicidal ideation - "I want 
to kill my boss."  The Veteran stated that he felt irritable 
when he went work and that while at work, he had an argument 
with his boss.  The Veteran reported an exacerbation of his 
PTSD symptoms, such as, nightmares, avoidance, isolation, and 
some flashbacks.  The Veteran also reported some ringing in 
his ears, which the examiner noted as a possible auditory 
hallucination.  The examiner recorded that during the 
admission interview, the Veteran's affect was tearful at 
times, and that his body was shaking when he expressed his 
anger towards his boss. The Veteran agreed to a conditional 
voluntary admission into the hospital. 

Throughout the seven days of hospitalization at VAMC, the 
Veteran was placed in secure inpatient psychiatric unit, and 
he received psychiatric treatment in the form of medication 
and therapy for his disability.  At the time of discharge on 
October 11, 2005, the examiner recorded that the Veteran did 
not have any suicidal or homicidal ideations, and that he was 
sleeping well.  The examiner noted that the Veteran did not 
show any sign of major psychiatric disturbance, and the 
Veteran did not appear to present any danger to himself or 
others.  The examiner recommended that the Veteran to 
maintain his psychiatric treatment at the VAOP. 

The record shows that the Veteran continued to receive 
psychiatric treatment from VAOP from October 2005 to October 
2006.  Those treatment records showed similar findings to 
those mentioned in the January 2005 VAOP treatment record and 
the February 2005 VA examination report.  In a February 2006 
VAOP treatment record, the examiner recorded that the Veteran 
reported that his wife had told him that they were "breaking 
up" and had thrown him out of the house.  The Veteran also 
reported that his mother "does not want to hear about him 
anymore."  In a June 2006 VAOP treatment record, the 
examiner recorded that the Veteran reported he was attending 
a technical school and currently employed.  The examiner 
noted that the Veteran complained that he was fatigued and 
that he would fall asleep during class.  

In November 2006, the Veteran underwent a mental health 
assessment for a disability determination from the Social 
Security Administration.  In the assessment report, the SSA 
examiner noted that the Veteran had markedly limit ability to 
be within coordination or proximity to others without being 
distracted by them, to get along with co-workers, and to 
accept instructions and respond appropriately to criticism 
from a supervisor.  The SSA examiner recorded that the 
Veteran was highly irritably and frequently losses his temper 
with others.  The SSA examiner reported that the Veteran was 
unable to tolerate the interpersonal demands of a workplace.  
The SSA examiner marked that the Veteran's disability was 
manifested by: inflated self-esteem, easy distractibility, 
involvement in activities that have a high probability of 
painful consequences which are not recognized, and 
hallucinations, delusions or paranoid thinking.  On 
functional limitations, the SSA examiner recorded that the 
Veteran had markedly limiting social functioning, moderate 
difficulty maintaining concentration, persistence or pace, 
and he had moderate restriction of activities of daily 
living.  

In December 2007, the Veteran underwent another VA 
psychiatric examination. The examiner reported that the 
Veteran's non-PTSD symptom was depression with suicidal 
ideations that are frequent and moderate to severe.  The 
examiner recorded that the Veteran reported two attempts of 
suicide.  The Veteran also reported that he assaulted on a 
co-working in 2002, but he had not been involved in any 
recent physical assaults on another.  The examiner reported 
that the Veteran's psychosocial functional status was poor.  
The Veteran was divorced, and he continued to have a poor 
relationship with his ex-wife.  The examiner also reported 
that the Veteran had been unemployed for the last two years, 
and that the Veteran attributes his inability to work because 
of his PTSD symptoms.  The Veteran reported that he quit 
technical school because he could not manage learning the 
material and had conflicts with his teachers. 

Upon psychiatric examination, the December 2007 examiner 
recorded that the Veteran's appearance was clean, his speech 
was clear and coherent, his attitude towards the examiner was 
friendly, cooperative and attentive, his affect was 
appropriate and his mood was anxious.  With respect to his 
judgment, the Veteran understood the outcome of his behavior.  
The examiner recorded that Veteran's symptoms were manifested 
by sleeping impairment, auditory hallucinations, suicidal 
ideations, and episodes of violence.  The Veteran had 
persistent recollection of traumatic events, persistent 
avoidance of stimuli associated with the trauma and markedly 
diminished interest in activities and detachment from others, 
and persistent symptoms of increased arousal such as sleeping 
impairment, irritability, difficulty concentrating, and hyper 
vigilance.  The examiner recorded that the Veteran did not 
have delusions, inappropriate behavior, panic attacks, 
homicidal ideations or problems with activities of daily 
life.  The Veteran's immediate memory was moderately 
impaired. The December 2007 examiner found that the effects 
of PTSD symptoms on the Veteran's occupational and social 
functioning were manifested by deficiencies in judgment, 
thinking, family relationships, work, mood and school. The 
examiner gave the Veteran a GAF scale score of 45. 

Finally, the record contains VAMC mental health treatment 
records dated August 2008 and September 2008.  Both of those 
treatment records contain similar findings as already 
mentioned above.  In both treatment records, the examiner 
gave the Veteran a GAF scale score of 45. 
 
Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of a rating following the 
award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to PTSD has been currently 
assigned a 70 percent rating under a general set of criteria 
applicable to psychiatric disabilities found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the criteria found at 
Diagnostic Code 9411, a 70 percent rating is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The next higher disability rating of 100 percent (total 
rating) is warranted for total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM- IV, the GAF scale score relevant 
to the case at hand the following applies.  A GAF scores 
ranging from 41 to 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

At the outset, the Board notes that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings." The Board 
finds that the signs and symptoms of the Veteran's service- 
connected PTSD have been shown to be relatively consistent 
during the entire appeal period under Code 9411.  Thus, 
"staged ratings" are not considered.

The December 2007 VA examiner found that the Veteran's 
disability manifested as occupational and social impairment, 
with deficiencies in work, school, family relations, 
judgment, thinking, or mood.  The December 2007 VA 
examination report showed objective findings of suicidal 
ideation, depression, impaired impulse control, difficulty 
adapting to stressful circumstances at work and school, an 
inability to maintain relationships and other symptoms as 
noted above.  The more recent VAMC treatment records show 
that the Veteran received a GAF scale score of 45, which is 
indicative of serious psychiatric symptoms.  As reflected in 
medical records, the Veteran's PTSD symptoms have contributed 
to his difficulty functioning at work and in social 
situations with others.  These objective findings approximate 
the criteria for a 70 percent disability rating, and are 
insufficient to warrant a rating to the next higher, total 
disability, rating for PTSD.

For a total disability evaluation, the medical evidence must 
show that the Veteran had total occupational and social 
impairment. While the record shows the Veteran was 
hospitalized for homicidal thoughts, he has an inability to 
maintain employment, and he has twice attempted suicide in 
the past, the December 2007 examiner did not find that the 
Veteran was totally impaired, occupationally or socially, 
from his PTSD symptoms.  The record does not show that the 
Veteran has gross impairment in thought processes or 
communication, an inability to perform activities of daily 
living, or significant memory loss.  Further, in the most 
recent treatment records, the Veteran has been assigned a GAF 
scale score of 45, which is indicative of serious psychiatric 
symptoms, and not indicative of totally disabling 
symptomatology.  The findings on which these scores were 
based more closely approximates that required by the criteria 
for a 70 percent disability rating than any of the higher 
ratings under 38 C.F.R. § 4.130.

In short, after a review of all the evidence of record, the 
Board finds that the currently described symptomatology does 
not warrant assignment of the next higher, total disability, 
rating for PTSD (and does not approximate those criteria). 
The evidence is strongly in favor of the current 70 percent 
rating. The preponderance of the evidence is against the 
claim, and it must be denied.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation for the service-
connected adjustment disorder, and, as explained above, the 
Veteran does not have the symptoms identified in the criteria 
that even warrant rating in excess of 70 percent disabling.  
Additionally, the Veteran's disability has not required 
frequent periods of hospitalization; rather, the record shows 
that he has only been hospitalized once for his disability in 
October 2005.  While the disability does cause occupational 
impairment, the Board finds that such impairment is not 
sufficient, in this case, to warrant consideration of an 
extraschedular rating.  The 70 percent evaluation adequately 
addresses the Veteran's occupational impairment.  

This case does not present "exceptional" circumstances, and, 
as the Veteran's symptomatology is appropriately addressed by 
the 70 percent ratings, the Rating Schedule is adequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's adjustment disorder.

3.  Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date 
prior to September 17, 2002, for grant of service connection 
for PTSD. 

On May 31, 2000, VA received the Veteran's claim for service 
connection for an anxiety disorder, claimed as a mood 
disorder.  The RO denied the Veteran's claim in a June 2001 
rating decision.  The Veteran did not appeal that decision, 
and it became final.  On September 17, 2002, VA received the 
Veteran's request to reopen his claim for service connection 
for an anxiety disorder, which he then claimed as PTSD.   The 
RO, in an August 2003 rating decision, declined to reopen the 
Veteran's claim for service connection for an anxiety 
disorder.  

In a March 2005 rating decision, the RO denied a claim of 
service connection for PTSD, and then subsequently, in an 
April 2005 rating decision, the RO granted the claim after 
finding a clear and unmistakable error in the prior March 
2005 decision. The RO assigned the disability a 30 percent 
rating, effective from September 17, 2002.  Subsequently, the 
RO increased the disability rating from 30 to 70 percent, 
effective from September 17, 2002. 

Under the applicable criteria, the effective date for a grant 
of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  In the 
case where service connection is granted based on a claim 
which has been finally denied and subsequently reopened by 
the submission of new and material evidence, the effective 
date is the date of VA receipt of the new claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q),(r);  Sears v. Principi, 16 
Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003). Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  VA means all organization units of the 
Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.   See 38 C.F.R. §§ 3.102 and 4.3. 

The record shows that VA received the Veteran's claim for 
PTSD on September 17, 2002.  The law and VA regulations 
concerning this issue are quite clear, as set forth above: 
the effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  Since the RO has 
assigned the date of receipt of the Veteran's claim - 
September 17, 2002 - as the effective date for the grant of 
service connection, no earlier date may be assigned.  See 38 
U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). 

Even, alternatively, under VA's obligation to "administer the 
law under a broad interpretation," where VA would accept the 
Veteran's original claim of service connection for an anxiety 
disorder to include an intent to file a claim of service 
connection for  PTSD, the earliest effective date that may be 
assigned for the grant of service connection is September 17, 
2002.  The RO's June 2001 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2008).  VA received the Veteran's 
request to reopen his claim, in the same, September 17, 2002 
correspondence.  The record does not reflect that VA received 
any other statement by the Veteran or his representative 
prior to September 17, 2002, which might indicate intent to 
submit an application to reopen his claim.  See 38 C.F.R. § 
3.155. 

For the foregoing reasons, the claim for an effective date 
prior to September 17, 2002, for the award of service 
connection for PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to a rating in excess of 70 percent for service-
connected PTSD, is denied. 

Entitlement to an effective date prior to September 17, 2002, 
for grant of service connection for PTSD, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


